Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 1 of 6 PageID #: 125




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            )      NO.    1:17-cr-00183-TWP-TAB
                                               )
 BUSTER HERNANDEZ,                             )
                                               )
                Defendant.                     )


            UNITED STATES’ MOTION FOR A PROTECTIVE ORDER

       Comes now, Josh J. Minkler, United States Attorney for the Southern District

 of Indiana, by Tiffany J. Preston, Assistant United States Attorney for the Southern

 District of Indiana respectfully moves this Court, pursuant to Rule 16(d)(1) of the

 Federal Rules of Criminal Procedure, to enter into force the attached proposed

 Protective Order governing discovery in this matter. The defendant, Buster

 Hernandez, does not oppose this Motion.

       1.     The parties agree that as a result of the above captioned case, the United

 States must disclose to the defense team certain information that is highly sensitive.

 That sensitive information will be marked as “NIT Protected Material.” The parties

 jointly request the court enter the attached protective order due to the sensitive

 nature of the “NIT Protected Material.”

       2.     Here, given that the anticipated production of discovery and other

 information contains sensitive and confidential information, there is good cause for

 the Court to enter the proposed protective order. The terms of the proposed order
Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 2 of 6 PageID #: 126




 are narrowly drawn in order to ensure that there are no limitations on the defendant’s

 ability to mount a vigorous defense to the charges. Under the proposed order, the

 defendant is free to share discovery with, among others, his attorney, agents of his

 attorney, prospective witnesses, experts, and others contacted by his attorney for the

 purpose of the preparation and litigation of this criminal case. With a protective

 order in place, the government can provide discovery and other information to the

 defendant while endeavoring to ensure that all sensitive and confidential information

 of third parties is used only in connection with the preparation and litigation of this

 criminal case.

       3.     This motion governs all discovery material in any format (written or

 electronic) that is produced by the government in discovery in the above-captioned

 case, and is identified or marked as “NIT Protected Material.” The United States will

 make available at any Federal Bureau of Investigation (“FBI”) facility in the NIT

 Protected Material to defense counsel and defendant’s expert witnesses, Matthew

 Miller, to comply with the government’s discovery obligations.

       4.     Review of the NIT Protected Material is limited to the attorneys of

 record, members of the defense team employed by the Indiana Federal Community

 Defender’s Office in Indianapolis, Indiana, and Matthew Miller, an expert retained

 by the defense team (hereinafter collectively referred to as “members of the defense

 team”).




                                           2
Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 3 of 6 PageID #: 127




         5.   The Government and the members of the defense team agree that the

 NIT Protected Material is law enforcement sensitive, and must remain in the

 possession of the FBI at all times. Accordingly, members of the defense team must

 examine the NIT Protected Material at an FBI Facility. The United States will make

 the NIT Protected Material readily available for examination by members of the

 defense team at an FBI facility, and will not place undue limits to the time required

 to thoroughly examine the NIT Protected Material.

         6.   The attorneys of record and members of the defense team may review

 their findings regarding the NIT Protected Material with the Defendant. The

 attorneys of record and members of the defense team acknowledge that providing

 copies of the NIT Protected Material, or information contained therein, to the

 Defendant and other persons. The Defendant is not permitted to disclose the identity

 of software associated with the NIT Protected Material, nor any information

 regarding the NIT Protected Material to anyone other than members of the defense

 team.

         7.   Nothing in the proposed order should be construed as an imposition of

 any discovery obligations on the government or the defendant apart from those

 imposed by case law and Rule 16 of the Federal Rules of Criminal Procedure, as well

 as the Local Criminal Rules. Any NIT Protected Material, or information contained

 therein, filed with the Court in connection with pre-trial motions, trial, sentencing,

 or other matter before this Court, shall be filed under seal and shall remain sealed

 until otherwise ordered by this Court. This does not entitle either party to seal their

                                           3
Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 4 of 6 PageID #: 128




 filings as a matter of course. The parties are required to comply in all respects to the

 relevant local and federal rules of criminal procedure pertaining to the sealing of

 court documents.

       8.       The provisions of this proposed order shall not terminate at the

 conclusion of this prosecution, unless Mr. Miller receives advance authorization from

 the Assistant United States Attorney, Tiffany J. Preston, or a representative from

 the United States Attorney’s Office or the Federal Bureau of Investigation. The

 provisions of this proposed order includes Mr. Miller’s practice as an expert, as well

 as any reference to or use of his examination of the NIT Protected Material in future

 proceedings.     It further includes disclosure of the NIT Protected Material to

 individuals other than the members of the defense team without express

 authorization in advance from the Assistant United States Attorney. The United

 States Attorney’s Office and the Federal Bureau of Investigation shall not deny Mr.

 Miller’s authorization for future disclosure unless there exists a reasonable basis for

 the denial.




                                            4
Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 5 of 6 PageID #: 129




          WHEREFORE, the United States respectfully requests that the Court grant

 this Motion and issue the proposed Protective Order.



                                        Respectfully submitted,

                                        JOSH J. MINKLER
                                        United States Attorney

  Date:     12/19/2018            By:   s/Tiffany J. Preston
                                        Tiffany J. Preston
                                        Assistant United States Attorney
                                        10 West Market Street, Suite 2100
                                        Indianapolis, IN 46204-3048
                                        Telephone: 317-226-6333




                                          5
Case 1:17-cr-00183-TWP-TAB Document 36 Filed 12/19/18 Page 6 of 6 PageID #: 130




                              CERTIFICATE OF SERVICE

          I hereby certify that on December 19, 2018, a copy of the foregoing Motion for

 Protective Order, and the attached proposed order, were filed electronically. Notice

 of this filing will be sent to the parties by operation of the Court’s electronic filing

 system and parties may access this filing through that system.



  Date:     12/19/2018               By:   s/Tiffany J. Preston
                                           Tiffany J. Preston
                                           Assistant United States Attorney




                                             6
